SHIVERS, Judge.
The employer/carrier (E/C) appeal the deputy commissioner’s order in which the deputy found that the E/C acted in bad faith and consequently ordered the E/C to pay the claimant’s attorney fee. We affirm the finding of bad faith, but remand *298for recalculation of the 'amount of the attorney’s fees in light of the subsequent reversal of the award for post-traumatic mental disorder. In Greater Miami Academy v. Blum, 466 So.2d 1263 (Fla. 1st DCA 1985), we reversed the deputy commissioner’s finding that the claimant’s mental condition was causally related to her lower back injury.
Since the benefits to be received through the efforts of claimant’s attorney are reduced, we remand for reconsideration of the amount of attorney’s fees. Mt. Sinai Medical Center v. Samuels, 453 So.2d 82, 83 (Fla. 1st DCA 1984).
AFFIRMED in part and REMANDED for further proceedings.
SMITH and BARFIELD, JJ., concur.